Order entered March 26, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-12-00453-CV

                              PRISCILLA BOUIE, Appellant

                                              V.

                   KIRKLAND'S STORES INCORPORATED, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-00666-2011

                                          ORDER
       The Court has before it appellant’s March 21, 2013 “motion for extension of time to file

petitioner’s brief on the merits.” The Court construes this filing as a motion for extension of

time to file appellant’s reply brief. We GRANT the motion in part and ORDER that any reply

be filed by April 21, 2013.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE